DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boucherie, EP 2078472.
	Boucherie discloses the claimed invention including a method comprising the steps of positioning a first end of each of a plurality of tufts (4; first end of tufts 4 is at 5 in Figures 1-4) into a tuft plate (3 or 6; paragraph 0024, fiber bundles 4 are provided), the tuft plate comprising a plurality of cavities each configured to receive at least one of the plurality of bristle tufts (Figures 1-4), applying a force, via a profile plate, to a second end of each of the plurality of bristle tufts (a force is applied in an upward direction via profile plate having pens 7 to a second end of each of the plurality of tufts, Figures 1-4 and last sentence of paragraph 0024; the second end of tufts 4 is the lowermost end of the tufts as oriented in Figures 1-4 and is opposite the first end), wherein the profile plate comprises a predetermined shape complementary to a desired profile configuration of the bristle tufts (the plate, via pens 7, has a shape that complements the flat ended profile of the bristle tufts, see Figures 1-4), applying heat to each of the first ends of the plurality of bristle tufts via a die plate (1) comprising at least one cavity configured to receive at least one of the plurality of the first ends of the bristle tufts (at 2, see Figures 1-3) at a temperature sufficient to at least partially melt each of the first ends into the cavity (paragraphs 0027-0028), wherein each first end of the plurality of bristle tufts adopts the shape of the cavity (Figures 2-3, paragraph 0031), and removing the shaped first ends of the plurality of bristle tufts from the die plate (the shaped first ends 5 are removed from the die plate by withdrawing the die plate from the tuft plate, paragraph 0030, Figure 3). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boucherie, EP 2078472 (herein ‘472) in view of Boucherie, US 6,702,394 (herein ‘394).
	‘472 discloses a system for manufacturing a brush head that comprises a tuft plate (3 and/or 6) that comprises a plurality of tuft plate cavities each configured to receive a bristle or a bristle tuft (tufts 4 received in cavities, see Figures 1-4), a profile plate comprising a predetermined shape complementary to a desired final profile configuration of the bristle tufts (7, shape with pens 7 in Figures 1-3 complementary to the final profile in Figure 4), wherein the profile plate is configured to apply a force to a second end of a bristle or bristle tuft positioned within the tuft plate (the plate, via pens 7, has a shape that complements the flat ended profile of the bristle tufts, see Figures 1-4, an upward force is applied to the tuft from the pens 7 as the weight of the tufts rest against the pens), and a die plate comprising at least one die plate cavity (1, cavity at 2, Figures 1-3) configured to receive a first end of a bristle or bristle tuft positioned within the tuft plate (at 5, Figures 1-3), wherein the die plate is configured to heat the first ends of the bristle or bristle tufts at a temperature sufficient to at least partially melt each of the first ends into the cavity (paragraphs 0027-0028, Figures 2-3), and to remove the solidified first ends of the plurality of bristle tufts from the die plate (the shaped first ends 5 are removed from the die plate by withdrawing the die plate from the tuft plate, paragraph 0030, Figure 3). ‘492 further teaches a system with a flat secondary die plate (16, Figures 5-9) that is configured to cool the melted first ends of the plurality of bristle tufts until the melted first ends solidify in order to prevent the heated fiber ends of the tufts from sticking and to provide a smoother and even surface on the melted ends (paragraphs 0041-0048). ‘492 does not disclose that the die plate is configured to cool the melted first ends of the plurality of bristle tufts, rather it relies on a secondary cooling die plate that is introduced to cool the melted first ends of the plurality of bristle tufts.
	‘394 teaches a system similar to that of ‘492 including a die plate (4) that is configured to heat the first ends of the bristle or bristle tufts (1) at a temperature sufficient to at least partially melt each of the first ends (heated via electric current, column 3 lines 50-53) and then the die plate is further configured to cool the melted first ends of the plurality of tufts until the melted first ends solidify (column 3 lines 53-55) so that fiber ends can be removed cleanly from the heated surface (column 1 lines 57-64). The die plate can be both heated and cooled via electrically conductive material instead of using two distinct die plates (column 2 lines 41-59).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of ‘472 so that the die plate can be further configured to cool the melted first ends of the plurality of bristle tufts, as taught by ‘394, in order to cleanly separate the melted bristle tuft ends from the die plate when they are separated.
Allowable Subject Matter
3.	Claims 6-7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In Boucherie ‘472 and ‘394 the removal of the shaped first ends of the plurality of bristle tufts from the die plate occurs when the die plate is moved away from the tuft plate and bristle tufts. This is indicated by arrow B in Figure 3 of ‘472 and the arrow in Figure 4 of ‘394. In each the tufts themselves remain stationary and thus, the first ends would not be taught to be removed from the die plate via ejection pin or air pressure as required in claims 6-7 and 13.
Response to Arguments
4.	Applicant’s arguments, filed 23 August 2022, with respect to the rejection(s) of the claim(s) under 102(a)(1) to Kumpf and under 103 to Kumpf in view of Dengler et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Boucherie, EP 2078472 and Boucherie, US 6,702,394.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg